Appellate Case: 21-6106     Document: 010110634627        Date Filed: 01/20/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                          January 20, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  HOMER JONES,

        Petitioner - Appellant,

  v.                                                         No. 21-6106
                                                      (D.C. No. 5:18-CV-00633-G)
  LUKE PETTIGREW, Warden,                                    (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, BRISCOE, and PHILLIPS, Circuit Judges.
                   _________________________________

       In June 2018, Petitioner-Appellant Homer Jones, a state prisoner proceeding

 pro se,1 petitioned for habeas relief under 28 U.S.C. § 2254 in federal district court

 challenging his April 1984 Oklahoma state criminal convictions.2 The district court



       *
          This order is not binding precedent except under the doctrines of law of the
 case, res judicata, and collateral estoppel. It may be cited, however, for its persuasive
 value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        We construe a pro se appellant’s complaint liberally. Gaines v. Stenseng, 292
 F.3d 1222, 1224 (10th Cir. 2002) (citation omitted). But we won’t serve as his
 advocate. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
       2
         Jones alleges that his convictions were entered in April 1984, but other courts
 have determined that he entered his guilty plea in February 1985. See Jones v. Bear,
 No. CIV-19-141-G, 2019 WL 3422101, at *1 (W.D. Okla. Apr. 17, 2019) (finding
 that Jones entered his guilty plea on the relevant counts in February 1985), report
 and recommendation adopted, No. CIV-19-141-G, 2019 WL 2715544 (W.D. Okla.
Appellate Case: 21-6106     Document: 010110634627          Date Filed: 01/20/2022    Page: 2



 dismissed the petition as untimely because: (1) Jones filed the petition decades after

 the one-year limitations period for habeas claims had run, and (2) Jones wasn’t

 entitled to statutory or equitable tolling. The district court also denied Jones a

 certificate of appealability (“COA”).

       Jones seeks to appeal the dismissal of his petition. But to do so he needs a

 COA. Slack v. McDaniel, 529 U.S. 473, 484–85 (2000). When, as here, a district

 court dismissed a petition on procedural grounds, a COA will issue only if the

 petitioner shows that “jurists of reason would find it debatable whether the district

 court was correct in its procedural ruling.” Id. at 478.

       Jones has not met his burden. In his briefing, he restates his largely

 unintelligible arguments made before the district court and baselessly asserts that he

 does not require a COA to appeal. He also fails to address the timeliness of his

 petition or point to legal errors warranting reversal. And upon review of the district

 court’s thorough and well-reasoned order, we conclude that reasonable jurists

 wouldn’t debate the correctness of the district court’s decision that Jones’s petition

 was untimely. Thus, having jurisdiction under 28 U.S.C. §§ 1291 and 2253(c)(1)(A),

 we deny Jones’s request for a COA and dismiss his appeal.


                                              Entered for the Court


                                              Gregory A. Phillips
                                              Circuit Judge


 June 28, 2019). Whether the judgment was entered in 1984 or 1985 does not affect
 our ruling, so this discrepancy is unimportant.
                                             2